Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of features in each of the independent claims was not found in the prior art. The prior art includes aligning data  sequences and determining similarities between data sequences using systolic arrays, and systolic arrays that provide output of one processing element fed back to the input of another processing element. The prior art also includes using an algorithm and includes producing a substitution matrix. However the combination of features in claim 1 was not found in the prior art including   An integrated circuit, comprising: a first memory circuit that stores a first sequence;
a second memory circuit that stores a second sequence; and systolic array circuitry that receives the first sequence from the first memory circuit and the second sequence from the second memory circuit and that aligns the second sequence to the first sequence by computing a substitution matrix, dividing the substitution matrix into multiple slices, and computing scores for the multiple slices in parallel.

The variation to the combination of features in claim 1 included in claim 11 also was not found in the prior art.

a systolic array that aligns the first and second sequences, wherein the systolic array comprises: a first processing engine having an input;
a second processing engine having an output; and
a multiplexer that selectively feeds data from the output of the second processing engine to the input of the first processing engine.
Claims that depend from one of the independent claims include a corresponding combination of features and are allowable for the same reasons.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183